UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                    11-CR-1032-24 (PAE)
                        -v-
                                                                          ORDER
 MARK MARTINEZ,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

               It is hereby ORDERED that the defendant in the above captioned case, USM

Number 66074-054, has been sentenced to a term of imprisonment of “Time Served”, and

therefore is to be released subject to any detainers.


       SO ORDERED.


                                                           
                                                        __________________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: November 26, 2019
       New York, New York
